DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered.  Claims 21-27, 29, 40-44, 46, 48, 49 are pending in the application with claims 21 amended, claims 1-20, 28, 30-39, 45, 47 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 29, 40-42, 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. (US Patent Application Publication No. 2005/0272977, hereinafter Saadat1) in view of Saadat et al. (US Patent Application Publication No. 2005/0277945, hereinafter Saadat2).

In regard to claim 21, Saadat1 discloses a medical manipulation assembly (Fig. 10) comprising: 
a catheter (72), the catheter including: 
an elongated portion steerable (72) in response to rotational movement of a catheter steering mechanism (Par. 73 teaches of the catheter having an articulatable body), and wherein the steerable elongated portion includes a working channel sized to receive a visualization instrument therethrough (via channel extending through the catheter that connects with the visualization lumen (110)); and
a distal end effector (110) surrounding a distal opening of the working channel (Fig. 10 illustrates the distal end effector would surround the working channel of the catheter since the distal end effector is an extension of the channel running through the catheter), the distal end effector at a distal end of the catheter (Fig. 10), the distal end effector configured to directly engage tissue (the distal end effector is capable of contacting tissue during insertion within a body cavity);
a distal end effector steering mechanism (via control wires, Par. 74) comprising at least one steerable members (control wires, Par. 74), the at least one steerable member coupled to the distal end effector  and configured to bend the distal end effector independently of the sheath (Par. 74 teaches of the distal end effector being independently actuatable via control wires), wherein when the distal end effector is bent relative to the sheath, an axis transverse to the distal end effector is angled with respect to an axis transverse to the sheath (the distal end effector is independently articulatable and therefore bending of the distal end effector would cause an axis transverse to the distal end effector to be angled with respect to an axis transverse to a sheath through which the distal end effector is inserted); and
Saadat1 does not expressly disclose a sheath steerable in response to rotational movement of a sheath steering mechanism; the catheter extendable through the sheath; wherein the sheath and elongated portion of the catheter are independently steerable and the catheter is aligned with and slidable relative to a longitudinal axis of the sheath; the distal end effector sized to pass through sheath; a set of control wires, wherein at least one of the sheath or the elongated portion of the catheter includes a plurality of lumens with at least two of the plurality of lumens each sized for passage of one of the control wires of the set of control wires.
Saadat2 teaches an analogous endoscopic assembly comprising an overtube (1, i.e. sheath), a guide (3, i.e. catheter) insertable through the overtube and off-axis camera members (107, i.e. end effector) at a distal end of the guide.  The overtube is articulatable via a control wires extending through lumens of the overtube enabling the overtube to be shape-lockable and/or steer the overtube.  The overtube provides a pathway transluminally from the colon to the stomach and can further be rigidized enabling easy insertion of the guide through the overtube enabling the guide to reach the stomach of the patient (Par. 21-23).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the assembly of Saadat1 with the overtube (1, sheath) of Saadat2 thereby providing access transluminally from the colon to the stomach by inserting the guide (i.e. catheter) through the rigidized overtube (Par. 21-23).

In regard to claim 22, Saadat1 teaches further comprising the visualization instrument, wherein the visualization instrument is extendable distally beyond the sheath and the catheter (Fig. 10).

In regard to claim 23, Saadat1 teaches wherein the visualization instrument includes a camera (Par. 4, 77).

In regard to claim 24, Saadat1 teaches wherein the visualization instrument includes an optical fiber (Par. 4).

In regard to claim 25, Saadat1 teaches wherein at least one of the sheath or the catheter is steerable by computer control (the catheter is capable of being steerable by computer control).

In regard to claim 26, Saadat1 and Saadat2 teaches wherein at least one of the sheath or the catheter is formed from an extrusion that includes the plurality of lumens (the catheter and/or sheath are capable of being formed via extrusion).

In regard to claim 27, Saadat2 teaches wherein at least one of the plurality of lumens is configured for passage of a helically shaped member (80, Fig. 4B).

In regard to claim 29, Saadat1 and Saadat2 teaches wherein a distal end of the sheath is deflectable to form a distal curve in a first direction, and wherein a distal end of the catheter is deflectable to form a distal curve in a second direction, different from the first direction, and an intermediate curve in the first direction, the intermediate curve extending proximally of the distal curve of the catheter (Saadat1 and Saadat2 teach of the catheter and sheath are each formed of a plurality of articulatable sections each bendable in 4 directions enabling the catheter and sheath to assume the claimed configuration).

In regard to claim 40, Saadat1 teaches wherein the distal end effector is articulatable (Fig. 10, Par. 82).

In regard to claim 41, Saadat1 teaches wherein the distal end effector includes a hood (Fig. 10, via cap at the distal end of the end-effector).

In regard to claim 42, Saadat1 teaches wherein the distal end effector surrounds an open area distal of the distal opening of the working channel (Fig. 10).

In regard to claim 46, Saadat1 teaches wherein a proximal end of the at least one steerable member extends to a proximal end of the catheter (Par. 74 teaches of the control wires extending to a proximal region of the catheter).

In regard to claim 48, Saadat1 teaches wherein manipulation of the proximal end of the at least one steerable member is configured to bend the distal end effector (via tensions and compression applied to the proximal end of the control wires).

Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. (US Patent Application Publication No. 2005/0272977, hereinafter Saadat1) in view of Saadat et al. (US Patent Application Publication No. 2005/0277945, hereinafter Saadat2), as applied to claim 21 and further in view of Ohnishi et al. (US Patent Application Publication No. 2005/0272971, hereinafter Ohnishi).

In regard to claims 43 and 44, Saadat1 and Saadat2 do not expressly teach wherein the distal end effector is formed from a translucent material, wherein the distal end effector is formed from plastic.
Ohnishi teaches an analogous endoscope assembly comprising an endoscope (102) and a cap (143B) formed of a plastic, semi-transparent material mounted to a distal end of the endoscope.  The cap being formed of a semi-transparent material aids the physician in imaging a body cavity by providing a clear or semi-clear field of view to observe the body cavity.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the cap of the distal end effector of Saadat1 to be formed of a semi-transparent material as taught by Ohnishi enhancing a surgeon’s field of view during surgery by enabling the surgeon to visualize the body cavity through the cap.

Claims 21 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. (US Patent Application Publication No. 2005/0272977, hereinafter Saadat1) in view of Saadat et al. (US Patent Application Publication No. 2005/0277945, hereinafter Saadat2).

In regard to claim 21, Saadat1 discloses a medical manipulation assembly (70’, Fig. 6) comprising: 
a catheter (72’), the catheter including: 
an elongated portion steerable (72’) in response to rotational movement of a catheter steering mechanism (Par. 73 teaches of the catheter having an articulatable body), and wherein the steerable elongated portion includes a working channel (86) sized to receive a visualization instrument therethrough (the channel is capable of receiving a visualization instrument therethrough); and
a distal end effector (80) surrounding a distal opening of the working channel (Fig. 6 illustrates the distal end effector would surround the working channel of the catheter since the size of the distal end effector is larger than the working channel of the catheter), the distal end effector at a distal end of the catheter (Fig. 6), the distal end effector configured to directly engage tissue (the distal end effector is capable of contacting tissue during insertion within a body cavity);
a distal end effector steering mechanism (links (22a, 22b), Par. 73) comprising at least one steerable members (linkages (Par. 73)), the at least one steerable member coupled to the distal end effector  and configured to bend the distal end effector independently of the sheath (Par. 73-74 teaches of the distal end effector being independently actuatable via control wires), wherein when the distal end effector is bent relative to the sheath, an axis transverse to the distal end effector is angled with respect to an axis transverse to the sheath (the distal end effector is independently articulatable and therefore bending of the distal end effector would cause an axis transverse to the distal end effector to be angled with respect to an axis transverse to a sheath through which the distal end effector is inserted); and
Saadat1 does not expressly disclose a sheath steerable in response to rotational movement of a sheath steering mechanism; the catheter extendable through the sheath; wherein the sheath and elongated portion of the catheter are independently steerable and the catheter is aligned with and slidable relative to a longitudinal axis of the sheath; the distal end effector sized to pass through sheath; a set of control wires, wherein at least one of the sheath or the elongated portion of the catheter includes a plurality of lumens with at least two of the plurality of lumens each sized for passage of one of the control wires of the set of control wires.
Saadat2 teaches an analogous endoscopic assembly comprising an overtube (1, i.e. sheath), a guide (3, i.e. catheter) insertable through the overtube and off-axis camera members (107, i.e. end effector) at a distal end of the guide.  The overtube is articulatable via a control wires extending through lumens of the overtube enabling the overtube to be shape-lockable and/or steer the overtube.  The overtube provides a pathway transluminally from the colon to the stomach and can further be rigidized enabling easy insertion of the guide through the overtube enabling the guide to reach the stomach of the patient (Par. 21-23).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the assembly of Saadat1 with the overtube (1, sheath) of Saadat2 thereby providing access transluminally from the colon to the stomach by inserting the guide (i.e. catheter) through the rigidized overtube (Par. 21-23).

In regard to claim 49, Saadat1 teaches wherein the at least one steerable member is coupled to an outer surface of the distal end effector (Fig. 6 illustrates the linkages attached to an outer surface of the end effector).

Response to Arguments
Applicant’s arguments with respect to claims 21-27, 29, 40-44, 46, 48, 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	June 18, 2022